Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered April 23, 2002, convicting defendant, after a jury trial, of attempted assault in the first degree, assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of nine years, seven years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence (People v Bleakley, 69 NY2d 490 [1987]). Defendant’s actions, which included procuring the victim’s presence at a place where he could be attacked, assisting the principal actor in wrestling the victim to the ground, acting as a lookout as the principal actor administered numerous lacerations to the victim’s head and face with a sharp metal object, and repeatedly kicking the victim in the head and upper torso, established his accessorial liability (see People v Allah, 71 NY2d 830 [1988]; People v Peralta, 1 AD3d 115 [2003], lv denied 1 NY3d 600 [2004]; compare People v Akptotanor, 158 AD2d 694 [1990], affd 76 NY2d 1000 [1990]). The inference that defendant took part in a plan to trap and seriously injure the victim was compelling.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.